Case 3:19-cv-00971-DMS-JLB Document 10 Filed 08/08/19 PageID.121 Page 1 of 1



   1

   2

   3

   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                     SOUTHERN DISTRICT OF CALIFORNIA
  10    JOCELYN SEGURA, an individual,             Case No. 19-CV-0971-DMS-JLB
  11                 Plaintiff,
                                                   ORDER GRANTING JOINT
  12          v.                                   MOTION/ STIPULATION FOR
                                                   DISMISSAL WITH PREJUDICE
  13    MIRAMAR PROFESSIONAL
        SERVICES, a California corporation,
  14    dba MANKIND DISPENSARY,
  15                 Defendants.
  16

  17

  18         The parties having filed a Joint Motion/Stipulation for Dismissal with
  19   Prejudice and good cause appearing,
  20         IT IS HEREBY ORDERED that this case be dismissed with prejudice, with
  21   each party to bear their own attorneys’ fees and costs.
  22   Dated: August 8, 2019
  23

  24

  25

  26
  27

  28


                                                            Case No. 19-CV-0971-DMS-JLB
